UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                     :
 JONATHAN GARFINKLE,                                 :
                                                     :
                                      Plaintiff,     :
                                                     :
                                                                   19-CV-07007 (JPO)
                                   -against-         :
                                                     :
 THE CONFERENCE ON JEWISH MATERIAL                   :   STIPULATION AND ORDER
 CLAIMS AGAINST GERMANY, INC. and                    :   REGARDING CONFIDENTIAL
 GREGORY SCHNEIDER,                                  :   INFORMATION
                                                     :
                                      Defendants.    :
                                                     :


       To expedite the flow of discovery material, facilitate the prompt resolution of disputes

over confidentiality, and ensure that confidential material is protected, Plaintiff Jonathan

Garfinkle (“Plaintiff”) and Defendants The Conference on Jewish Material Claims Against

Germany, Inc. (“Claims Conference”) and Gregory Schneider (collectively “Defendants”), have

agreed that the following Stipulation and Order Regarding Confidential Information be entered

to govern the handling of Confidential Material (as defined below) produced in this Litigation (as

defined below). The parties hereby agree to be bound by the terms of this Stipulation and agree

that this Stipulation is enforceable as a stipulation unless and until superseded by the Court’s

entry of this as an Order.

       IT IS HEREBY AGREED:

       1.      Definitions.

       a.      The term “Discovery Material” shall mean all documents, electronically stored

information, and tangible things (each having the broadest meaning accorded that term under

Fed. R. Civ. P. 26 and 34) produced in discovery in this Litigation, whether originals or copies,

whether produced pursuant to court order, Fed. R. Civ. P. 34, subpoena, or by agreement,
                                               -1-
including interrogatory answers, responses to requests for admission, deposition transcripts and

exhibits, and court papers to the extent that such court papers quote, reproduce, or summarize the

content of any other Discovery Material.

       b.       The term “CONFIDENTIAL MATERIAL” shall mean any Discovery Material

designated “CONFIDENTIAL” pursuant to Paragraph 2, below.

       c.       The term “producing person” or “producing party” shall mean, with respect to

particular Discovery Material, the person disclosing the Discovery Material through discovery.

“Producing person” includes the parties to the Litigation and their respective counsel and any

other non-parties to the Litigation who are responding to discovery by subpoena or otherwise.

       d.       The term “designating person” or “designating party” shall mean, with respect to

particular    Discovery   Material,   the   person   designating   the   Discovery   Material   as

CONFIDENTIAL MATERIAL pursuant to Paragraph 2, below. The designating person need

not be the producing person. A “designating person” may be a party to the Litigation and such

party’s counsel or any other non-party to the Litigation who is responding to discovery by

subpoena or otherwise.

       e.       The term “Litigation” shall mean the above-captioned case.

       f.       The terms “party” or “parties” mean any person or entity that is party to the

Litigation.

       g.       The term “Court” refers to the United States District Court in the Southern

District of New York as assigned in the captioned case.

       2.       Designation of CONFIDENTIAL MATERIAL.

       a.       Discovery Material may be designated CONFIDENTIAL by any party or the

producing person if that person determines reasonably and in good faith that the Discovery

                                               -2-
Material contains (1) trade secrets, non-public proprietary information, or non-public

commercially sensitive business information; (2) non-public financial information; (3) sensitive,

personal or proprietary employee information including social security numbers, phone numbers,

and home addresses; (5) medical records or health-related information; or (6) any other type of

information that any party determines reasonably and in good faith is confidential.

       b.      With respect to the CONFIDENTIAL portion of any Discovery Material (other

than deposition transcripts, which are addressed below), the producing party shall designate

CONFIDENTIAL MATERIAL by stamping or otherwise clearly marking each page as

“CONFIDENTIAL” in a manner that will not interfere with legibility or audibility.

       c.      If a producing person inadvertently fails to designate Discovery Material as

CONFIDENTIAL MATERIAL, it may make the designation belatedly, so long as it does so

promptly after learning of the oversight. Counsel for the receiving parties shall take reasonably

necessary steps to assure the confidentiality of the CONFIDENTIAL MATERIAL, including

reasonable efforts to secure return or destruction of the CONFIDENTIAL MATERIAL by

individuals to whom disclosure was made, but would not have been permitted by this Stipulation

had the Discovery Material been originally designated as CONFIDENTIAL MATERIAL.

       d.      A party who is a recipient of Discovery Material may designate it as

CONFIDENTIAL by notifying the producing person in writing of the need to so designate it. In

that event, the party designating shall mark the Discovery Material and distribute the Discovery

Material as marked to each party.

       e.      The receiving party shall not be deemed to join in the designating party’s legal or

factual assertions, claims, or arguments with respect to the confidential nature of Discovery




                                               -3-
Material designated CONFIDENTIAL MATERIAL and reserves all rights to object to the

confidentiality designation of any such Discovery Material.

       3.      Restrictions on CONFIDENTIAL MATERIAL. Confidential material produced

or revealed in the Litigation shall be subject to the following restrictions:

       a.      CONFIDENTIAL MATERIAL shall be used only for the purpose of prosecuting

or defending the Litigation, or otherwise required by law or by order of a court of competent

jurisdiction, and not for any business or other purpose whatsoever.

       b.      Except as otherwise provided, CONFIDENTIAL MATERIAL shall not be

shown, distributed, quoted, or summarized in any way to anyone other than:

              i.       counsel for the parties in the Litigation who are actively engaged in the

conduct of the Litigation (both outside and in-house counsel employed by a party) and

secretarial, paralegal, technical, and clerical persons (including outside vendors or service

providers) assisting them in the conduct of the Litigation;

             ii.       this Court and its employees, the triers of fact, and court reporters

transcribing testimony herein (whether during the course of deposition or trial testimony) and

notarizing officers;

            iii.       the parties to this action, and employees of the Claims Conference who are

involved in overseeing, directing or participating in the Litigation and/or have a reasonable need

for the information in connection with the prosecution or defense of the Litigation;

             iv.       the    authors,   addressees,     copy    recipients,    originators   of   the

CONFIDENTIAL MATERIAL or other persons whom counsel reasonably and in good faith

believes have previously seen or otherwise had access to it;




                                                 -4-
             v.          experts retained as either consultants or potential witnesses and any other

litigation consultants retained;

             vi.         any third-party mediator or neutral selected by the parties or assigned by

the Court, including the administrative staff for the mediator or neutral; and

            vii.         witnesses in the course of deposition or trial testimony who are examined

in good faith by counsel with respect to CONFIDENTIAL MATERIAL for legitimate discovery

or trial purposes, and any person who counsel believes in good faith may be a witness in this

action and whose examination with respect to CONFIDENTIAL MATERIAL may be necessary

in connection with that testimony. The provisions of this Stipulation apply to any person(s)

attending a deposition in which CONFIDENTIAL MATERIAL is disclosed to the same extent

as if such person were being shown written CONFIDENTIAL MATERIAL.

       c.         Each   person    described   in    subparagraphs   3(b)(v)   and   (vii)   receiving

CONFIDENTIAL MATERIAL shall execute a copy of the Certification annexed to this

Stipulation (which shall be retained by counsel to the party so disclosing the Confidential

Information and made available for inspection by opposing counsel during the pendency or after

the termination of the action only upon good cause shown and upon order of the Court).

       d.         An attorney for a party in this Litigation may not disclose CONFIDENTIAL

MATERIAL that does not appear on the public docket (in accordance with the terms of this

Stipulation) to any person or entity other than as provided in this Stipulation without the prior

written consent of the person who designated the material as CONFIDENTIAL. Consent will

not be unreasonably refused or delayed, nor shall a response either to consent or refuse consent

be unreasonably delayed. If the designating party does not agree, the attorney seeking to show

the CONFIDENTIAL MATERIAL may apply to the Court for relief from this Stipulation.

                                                    -5-
       e.      Nothing in this Stipulation shall be construed to limit in any way the right of any

producing person to use its own Discovery Material, including CONFIDENTIAL MATERIAL,

for any purpose and to waive its own designations of CONFIDENTIAL MATERIAL; provided,

however, that the Court may consider the producing party’s own disposition, distribution, and

publication of Discovery Material as bearing on the propriety of a designation of

CONFIDENTIAL MATERIAL.

       4.      Confidentiality of Depositions. A party or non-party may designate specific

information disclosed during a deposition as CONFIDENTIAL MATERIAL by so indicating on

the record at the deposition. Additionally, a party or non-party may designate in writing within

thirty (30) days after receipt of the deposition transcript for which the designation is made, that

specific pages of a transcript made by a party or the non-party deponent be treated as

CONFIDENTIAL MATERIAL. Counsel for the designating party shall provide all parties with

replacement copies of the designated transcript(s) in which the CONFIDENTIAL MATERIAL is

so marked.

       5.      Subpoena by Other Courts or Agencies. If another court or an administrative

agency subpoenas or orders production of CONFIDENTIAL MATERIAL that a party has

obtained in discovery in the Litigation, the party that has received the subpoena or order shall

notify the person who designated the Discovery Material as CONFIDENTIAL MATERIAL of

the pendency of such subpoena or order in writing as soon as reasonably possible, but in no event

later than seven (7) business days after receiving the subpoena or order, and in any event before

the date of production set forth in the subpoena or order. The designating person may then notify

the person receiving the subpoena in writing of the designating person’s intent to intervene to

resist the subpoena. Should the designating person give notice of such an intent, the person

                                               -6-
receiving the subpoena shall take reasonable and necessary steps to withhold production while

the intervening person’s motion is pending, if permitted by law; the designating party shall be

responsible for, and shall timely pay, all fees and costs incurred by the person receiving he

subpoena in order to do so (including attorneys’ fees and costs). Provided, however, that nothing

in this stipulation shall be construed to require a party to violate or refuse to comply with valid

orders of any court, or with the rules of procedure of any court.

       6.      Filing. A party who seeks to file with the Court any documents, pleadings

motions or other papers disclosing any CONFIDENTIAL MATERIAL shall file the

CONFIDENTIAL MATERIAL under seal and such CONFIDENTIAL MATERIAL shall be

kept under seal until the Court renders a decision on any motion to seal. Any party can oppose

such a motion, regardless of whether or not that party challenged the designation of the specific

material as Confidential prior to the filing in question. The filing party shall make an application

to seal or redact the materials containing CONFIDENTIAL MATERIAL in accordance with the

Court’s Individual Rules, and all applicable standards under the Federal Rules of Civil Procedure

for filing under seal shall apply. A copy of a party’s application to seal or redact shall be

contemporaneously served on all other parties.

       7.      Use.   Persons obtaining access to CONFIDENTIAL MATERIAL designated

under this Stipulation shall use the material only for preparation, litigation and trial of the

Litigation (including appeals and retrials) and shall not use the material for any other purpose.

By entering into this Stipulation, no party concedes that any information designated by any other

party as CONFIDENTIAL MATERIAL does in fact contain or reflect confidential information

as defined herein. The parties expressly acknowledge that the Court has not made any finding

regarding the confidentiality of purportedly CONFIDENTIAL MATERIAL as designated by the

                                                 -7-
parties and retains full discretion to determine whether to afford confidential treatment to any

Discovery Material designated as CONFIDENTIAL MATERIAL hereunder. By entering into

this Stipulation, no party concedes that any information designated hereunder should be treated

confidentially at trial nor that any portion of the trial should be closed to the public. Nothing in

this Agreement shall be construed to affect the evidentiary admissibility or inadmissibility of any

CONFIDENTIAL MATERIAL. This Stipulation and Order shall not restrict in any manner the

right of any party to offer or use as evidence at the trial of this action any CONFIDENTIAL

MATERIAL.

       8.      Non-Termination. This Stipulation shall remain effective after the conclusion of

the Litigation. Within thirty (30) days after final conclusion of all aspects of the Litigation

(including any appeals and retrials), CONFIDENTIAL MATERIAL and all copies in the files of

all attorneys and all other persons who have possession of such material shall be destroyed,

except that counsel of record for each party may maintain in its files customary copies of all

pleadings, motion papers, transcripts, exhibits, expert reports, orders, briefs, legal memoranda,

and correspondence with the Court, and its customary attorney work product, correspondence,

and other case files.

       9.      No Waiver. The inadvertent disclosure of privileged material by a producing

person or its counsel shall not constitute a waiver of any applicable privilege. Should counsel

believe that another party inadvertently produced a privileged document, counsel shall promptly

notify the producing person. A producing person who inadvertently discloses material it claims

to be covered by a privilege shall give notice promptly after discovery of the inadvertent

disclosure that the material is privileged, and the material shall be returned or destroyed on

request of the producing person or counsel.        Persons in receipt of inadvertently disclosed

                                               -8-
privileged information shall not view the material upon receipt of notice of inadvertent

disclosure from the producing person or counsel.                 In addition, the disclosure of

CONFIDENTIAL MATERIAL pursuant to the procedures set forth in this Stipulation does not

constitute a waiver of any trade secret or any intellectual property, proprietary, or other rights to,

or in, such information. It is expressly acknowledged that no such right or interests shall be

affected in any way by production of Discovery Material designated CONFIDENTIAL

MATERIAL in the Litigation.

       10.     Disputes. If a dispute arises regarding the applicability of the provisions of this

Stipulation, the affected parties shall make good faith efforts to resolve the dispute without

intervention of the Court.     A party shall not be obliged to challenge the propriety of the

designation of information as CONFIDENTIAL MATERIAL at the time the designation is

made, and failure to do so shall not preclude a subsequent challenge thereof whether during the

pendency of this litigation or afterwards. A party that objects to another person’s designation of

Discovery Material as CONFIDENTIAL MATERIAL hereunder shall give the designating

person of such CONFIDENTIAL MATERIAL and all parties to this Litigation written notice of

such objection, including a specific designation of the Discovery Materials to which objection is

raised, and an explanation of the basis for objection. Counsel shall confer within seven (7)

business days of such objection to attempt to resolve the dispute. In the event that the dispute is

not resolved through such conference, the designating party shall have fifteen (15) business days

following notice of objection to move for an order designating the Discovery Material

“CONFIDENTIAL.” In ruling on such a motion, the burden shall be on the party seeking to

preserve confidentiality to establish the confidential nature of the Discovery Material. While

such a motion is pending, no disclosure of the CONFIDENTIAL MATERIAL may be made

                                                -9-
30th   January
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                        :
 JONATHAN GARFINKLE,                                    :
                                                        :
                                      Plaintiff,        :   19-CV-07007 (JPO)
                                                        :
                                   -against-            :
                                                        :   STIPULATION AND ORDER
 THE CONFERENCE ON JEWISH MATERIAL                      :   REGARDING CONFIDENTIAL
 CLAIMS AGAINST GERMANY, INC. and                       :   INFORMATION
 GREGORY SCHNEIDER,                                     :
                                                        :
                                      Defendants.       :
                                                        :



                      ACKNOWLEDGMENT OF CONFIDENTIALITY


                I hereby attest that I have read, understand and agree to be bound by the terms,
conditions and restrictions of the Stipulation and Order regarding Confidential Information
(“Stipulation and Order”) in the captioned proceeding. To the extent that I receive Confidential
Material within the meaning of the Stipulation and Order, I will act in accordance with my
obligations as described in the Stipulation and Order. I further agree that I will maintain the
Confidential Material in confidence and will use such material only in accordance with the terms
of the Stipulation and Order. I hereby submit to the jurisdiction of the Court for the purpose of
enforcement of the Stipulation and Order and this Acknowledgment of Confidentiality.


Dated: ___________________
                                               ______________________________
                                                          Signature


                                               ______________________________
                                                         Printed Name




                                               - 11 -
